—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered July 31, 1997, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Thomas, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that the weapon recovered from the vehicle which he was driving, as well as statements he made to law enforcement officials, should have been suppressed because the police stop of the vehicle was pretextuaL We disagree. The officers properly stopped the vehicle upon observing it turn twice without signaling (see, Whren v United States, 517 US 806; People v Dougherty, 251 AD2d 344; People v Gelley, 242 AD2d 277; People v Jackson, 241 AD2d 557; People v McCoy, 239 AD2d 437). Once the police observed one handgun in plain view on the floor in the front passenger area of the vehicle, the officers were entitled to seize that weapon (see, People v Robinson, 74 NY2d 773, cert denied 493 US 966; People v Gelley, supra). O’Brien, J. P., Sullivan, Altman and Krausman, JJ., concur.